WHATLEY, Judge.
Darryl Owen appeals his habitual offender sentence for failure to appear in case no. 95-06691. He contends he was improperly sentenced as a habitual offender for this offense because it was committed on November 18, 1994, more than five years after he was released from parole on October 17, 1989. Owen is correct. One of the requirements for sentencing a defendant as a habitual felony offender is that the felony was committed “within 5 years of the defendant’s release, on parole or otherwise, from a prison sentence.” § 775.084(l)(a)2, Fla. Stat. (1993).
*403Accordingly, we reverse Owen’s sentence for failure to appear and remand for resen-tencing within the guidelines.
Reversed and remanded.
CAMPBELL, A.C.J., and LAZZARA, J., concur.